666 S.E.2d 119 (2008)
DAVIDSON COUNTY BROADCASTING, INC., and Richard and Dorcas Parker, Petitioners
v.
ROWAN COUNTY BOARD OF COMMISSIONERS, Respondent
Mt. Ulla Historical Preservation Society, and Interested Citizens, Prospective-Alternative Cross Petitioner.
No. 517P07.
Supreme Court of North Carolina.
August 26, 2008.
James T. Williams, Jr., Derek J. Allen, John S. Buford, Greensboro, for Broadcasting, et al.
Anthony Fox, Charlotte, for Board of Commissioners.
Benjamin R. Sullivan, Charlotte, Benn A. Brewington, III, Raleigh, for Rowan Bd.
Richard R. Reamer, Salisbury, for Preservation Society.
Prior report: 186 N.C.App. 81, 649 S.E.2d 904.

ORDER
Upon consideration of the petition filed on the 23rd day of October 2007 by Petitioners (Broadcasting, et al.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."